We find that the trial court erred in dismissing the complaint. Under the theory upon which the case was submitted to the jury the verdict might properly have been set aside as against the weight of the evidence. Upon the proof we find that a jury question was presented as to whether under the circumstances of this ease, including the unusually heavy snowstorm, defendant’s servant was negligent in creating any additional danger in the manner in which she .shoveled the pathway and disposed of the removed snow on the sidewalk and whether that negligence was the proximate cause of the accident. Judgment reversed and order setting aside the verdict and dismissing the complaint modified by directing a new trial, with costs to the appellant to abide the event. Present — Peck, P. J., Dore, Callahan, Van Voorhis and Shientag, JJ.; Van Voorhis, J., dissents and votes to affirm. [196 Misc. 970.]